Lyon, C. J.
Undoubtedly the court instructed the jury correctly on the law of the case, for, if the jury believed the testimony of the plaintiff (as they manifestly did), a verdict for him was the inevitable result. It might have a,idpd the jury had the court stated to them the rules of law by which they were to determine to whom the credit was given — as, that if defendant told plaintiff when he employed him that the work was to be done for the Ce.ment Company, and did not agree to be personally responsible therefor, the jury should find that the credit was given to the Cement Company. But the court was not asked to give such instruction, and the failure to do so is not error.
The plaintiff objected to the following question put to the defendant in his own behalf when testifying as a witness: u Did you give any notice that you were an agent of,the Cement Land Company?” The objection was sustained. We have had some trouble with this ruling, .and it illustrates the danger and folly of unfounded objections to testimony, for in the hurry of the trial the court *119will sometimes inadvertently sustain them, and thus endanger a judgment recovered by the objecting party, as happens in this case. The question was a proper one, and but for a single consideration its rejection would work a reversal of the judgment. Just before the question was put the defendant testified that he told plaintiff, when he employed him to do the surveying, that it was to be done on the land of the Oement Company, and that he (defendant) was not personally liable for the work. This testimony covers .the whole ground of the rejected questipn and of the defense; and the answer to such question, had the court allowed it to be answered, could not have strengthened the defense. The ruling was, therefore, quite immaterial, and could not have prejudiced the defense.
The foregoing are the only errors of law alleged. The bill of exceptions does not purport to contain all the testimony, but only so much thereof as is necessary to present the questions of law arising on the trial. Hence we cannot review the case on the facts.
■ By the Court.— The judgment of the superior court is affirmed.